Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
In the Case of:

Blanding Urgent Care Center
Laboratory,

DATE: September 30, 1996

Petitioner,

Docket No. C-95-171
Decision No. CR438

Vv.

Health Care Financing
Administration.

Vee eee eee eee

DECISION

I conclude that Petitioner, Blanding Urgent Care Center
Laboratory, is subject to revocation of its CLIA' certificate
for a one-year minimum mandatory period, and to concomitant
cancellation of Medicare? payments for laboratory services.

In reaching this conclusion, I determine that the word
"intentionally" is defined differently in CLIA for civil
violations than for criminal violations.

Procedural Background

Only civil violations are alleged in this case. In a letter
to Petitioner dated June 15, 1995, the Health Care Financing
Administration (HCFA) of the United States Department of
Health and Human Services (DHHS), proposed to revoke
Petitioner's CLIA certificate for one year, pursuant to 42
C.F.R. § 493.1840(b), and stated it would suspend
Petitioner's’ Medicare payments for all tests.

1 CLIA refers to the Clinical Laboratory
Improvement Amendments, enacted in 1988 (42 U.S.C.
§ 263a).

2? Medicaid payments for laboratory services are
also affected (42 C.F.R. § 493.1809).
2

HCFA's letter further informed Petitioner that the proposed
revocation was the consequence of Petitioner having
intentionally referred certain of its proficiency testing
samples, for 2nd quarter 1994 and 1st quarter 1995, to the
San Juan Hospital laboratory, rather than conducting the
tests at Petitioner. HCFA's letter added that the referral
was revealed through a survey conducted by the Utah
Department of Health, Division of Laboratory Services, on May
17, 1995.

In a letter dated August 10, 1995, Petitioner requested a
hearing, contending that Petitioner lacked the requisite
intent to warrant revocation of its CLIA certificate, with
regard to both the 2nd quarter 1994 and 1st quarter 1995
proficiency testing samples. Further, Petitioner contended,
with regard to the lst quarter 1995 proficiency testing
samples, it conducted the tests only in its own laboratory
and did not send the samples elsewhere.

Subsequently, the parties filed cross motions and briefs.?
The facts presented therein are assumed to be true for
purposes of this Decision. I find that no facts of
decisional significance are in dispute, and consequently
there is no need for an in-person hearing.

Based on the evidence in the written record and the law, in
light of the parties' written arguments, I affirm HCFA's
determination to revoke Petitioner's CLIA certificate for a
one-year minimum mandatory period, with concomitant
cancellation of Petitioner's Medicare payments for laboratory
services.

3° HCFA filed a Motion to Affirm with a supporting
brief (HCFA Br.). HCFA's submissions were accompanied by
HCFA Exhibits (HCFA Exs.) 1 through 10.

Petitioner filed a Motion to Reverse with a supporting
brief (P. Br.).

HCFA filed a Reply brief (HCFA R. Br.).
Petitioner filed a Sur-Reply brief (P. R. Br.).
Petitioner did not object to any of HCFA's exhibits, and

I admit HCFA Exs. 1 through 10 into evidence. Petitioner
did not submit any exhibits.
3
Issue
The issue is whether Petitioner intentionally referred its

proficiency testing samples to another laboratory for
analysis.

Factual Background

Proficiency testing is designed to determine a laboratory's
accuracy in performing testing for its patients. Each
laboratory enrolls in a proficiency testing program and is
sent specimens [proficiency samples] for testing,
approximately three times a year. The specimens are clearly
marked as proficiency testing samples, so the technician
receiving them knows they are test materials, not patients'
specimens. The laboratory that is being tested is required
to test the proficiency samples the same way it tests
patients' specimens.

On May 15, 1995, the Utah Department of Health, Division of
Laboratory Services (State PT agency)‘, began a survey of
Petitioner, a laboratory located in Blanding, Utah. The
State PT agency requested Petitioner's proficiency testing
records and was informed that those records were not
available at that time because they were stored at San Juan
Hospital. The technical consultant for Petitioner, Michael
LaGiglia, served also as the technical consultant and general
supervisor for the San Juan Hospital laboratory, which is
located in Monticello, Utah, approximately 22 miles from
Petitioner. Mr. LaGiglia informed the State PT agency that
Petitioner's records would be made available on the following
day, May 16, 1995. On May 17, 1995, the State PT agency
returned to Petitioner and examined the proficiency testing
(PT) records. HCFA Ex. 3.

2nd Quarter 1994 Proficiency Testing Samples

Review of Petitioner's 2nd quarter 1994 hematology
proficiency testing reports showed that the handwritten
results retained by Petitioner did not match the results that
had been reported to the PT agency. HCFA Ex. 3. The results
reported to the PT agency for Petitioner's 2nd quarter 1994
hematology proficiency testing matched an instrument printout
which could not have been created by the type and model of
instrument used at Petitioner, but in fact was created on an

4 The State PT agency is the entity that surveyed
Petitioner; Petitioner's proficiency testing results were
processed by a separate entity which I refer to as the PT
agency.
4

instrument such as that present and used in the San Juan
Hospital laboratory. . HCFA Ex. 3.

Mr. LaGiglia tested Petitioner's 2nd quarter 1994 hematology
proficiency testing samples both at Petitioner and at the San
Juan Hospital laboratory. P. Br. 3 - 4. The retesting of
Petitioner's 2nd quarter 1994 hematology proficiency testing
samples at the San Juan Hospital laboratory was done as an
"internal quality control measure." Mr. LaGiglia was unaware
that his retesting of Petitioner's 2nd quarter 1994
hematology proficiency testing samples at the San Juan
Hospital laboratory was prohibited by law. P. Br. 4, 14.

The test results on Petitioner's 2nd quarter 1994 hematology
proficiency testing samples from both Petitioner and the San
Juan Hospital laboratory were recorded at-Petitioner. Mr.
LaGiglia mistakenly submitted the results from the San Juan
Hospital laboratory as Petitioner's test results on the 2nd
quarter 1994 hematology proficiency testing samples. P. R.
Br. 7.

In explaining Petitioner's 2nd quarter 1994 hematology
proficiency testing results to the State PT agency on May 24,
1995, Mr. LaGiglia stated that proficiency testing samples
from Petitioner are brought back to San Juan Hospital and run
on a test machine that is different from the one present at
Petitioner, and the results are compared. According to Mr.
LaGiglia, it was the "practice" to compare Petitioner's
proficiency testing results with San Juan's proficiency
testing results before reporting the results to the PT
agency. HCFA Ex. 3.

1st Quarter 1995 Proficiency Testing Samples

Examination of Petitioner's lst quarter 1995 hematology
proficiency testing records by the State PT agency revealed
proficiency testing results logged in on a patient log sheet
that did not match the results reported to the PT agency.
HCFA Ex. 3.

Petitioner and the San Juan Hospital laboratory received
separate proficiency testing samples on approximately the
same date. The technical consultant analyzed San Juan
Hospital laboratory's sample at San Juan Hospital and
subsequently analyzed Petitioner's sample at Petitioner. The
technical consultant noticed that the white blood cell count
results obtained at Petitioner were dissimilar to those
obtained at San Juan Hospital. The technical consultant
assumed the discrepancy indicated that Petitioner's analyzer
needed to be recalibrated. The technical consultant
proceeded to recalibrate Petitioner's analyzer and performed
the tests again. The result that was obtained after
5

recalibration was closer to that of San Juan Hospital and was
reported to the PT agency. HCFA Ex. 2; P. Br. 4, 7; P..R.
Br. 5. .

Statute and Regulations
CLIA provides both civil sanctions and criminal sanctions:
Civil Sanctions

Any laboratory that the Secretary determines
intentionally refers its proficiency testing samples to
another laboratory for analysis shall have its
certificate revoked for at least one year and shall be
subject to appropriate fines and penalties as provided
for in section (h)* of this section.

42 U.S.C. § 263a(i) (4).

The implementing regulations regarding such civil
sanctions provide:

The laboratory must not send PT samples or portions
of samples to another laboratory for any analysis
which it is certified to perform in its own
laboratory. Any laboratory that HCFA determines
intentionally referred its proficiency testing
samples to another laboratory for analysis will
have its certification revoked for at least one
year. Any laboratory that receives proficiency
testing samples from another laboratory for testing
must notify HCFA of the receipt of those samples.

42 C.F.R. § 493.801(b) (4).

5 "Intermediate" civil sanctions, such as civil

money penalties, are found in 42 U.S.C. § 263a(h), and
are alternative remedies to the "principal" civil
sanctions of CLIA certificate suspension, revocation, or
limitation, found in 42 U.S.C. § 263a(i).
6

Adverse action based on improper referrals in
proficiency testing. If HCFA determines that a
laboratory has intentionally referred its
proficiency testing samples to another laboratory
for analysis, HCFA revokes the laboratory's CLIA
certificate for at least one year, and may also
impose a civil money penalty.

42 C.F.R. § 493.1840(b).
Criminal Sanctions

Any person who intentionally violates any requirement of
this section or any regulation promulgated thereunder
shall be imprisoned for not more than one year or fined
under Title 18, or both, except that if the conviction
is for a second or subsequent violation of such a
requirement such person shall be imprisoned for not more
than 3 years or fined in accordance with Title 18, or
both.

42 U.S.C. § 263a(1).

The implementing regulations regarding such criminal
violations provide:

Definitions. Intentional violation means knowing
and willful noncompliance with any CLIA condition.

42 C.F.R. § 493.2.
Section 353 also [p]rovides for imprisonment or
fine for any person convicted of intentional
violation of CLIA requirements.

42 C.F.R. § 493.1800(a) (3) (i)-
Criminal sanctions. Under section 353(1) of the
PHS [Public Health Service] Act, an individual who
is convicted of intentionally violating any CLIA
requirement may be imprisoned or fined.

42 C.F.R. § 493.1806(e).

Findings

1. Petitioner is a laboratory located in Blanding, Utah that
has been certified under-CLIA since 1993.
7

2. CLIA establishes requirements for all laboratories that
perform clinical diagnostic tests on human specimens. 42
U.S.C. § 263a; 42 C.F.R. § 493.1800.

3. Petitioner's technical consultant's reporting, by
mistake, to the PT agency the San Juan Hospital laboratory
results as Petitioner's test results, on Petitioner's 2nd
quarter 1994 hematology proficiency testing samples, is
irrelevant.

4. Petitioner's technical consultant knew he was retesting
Petitioner's 2nd quarter 1994 hematology proficiency testing
samples in the San Juan Hospital laboratory. HCFA Ex. 3; P.
Br. 4, 14. Thus, Petitioner's technical consultant's action
was deliberate, not inadvertent. Decision at 10 - 16.

5. Although Petitioner's technical consultant's retesting,
in the San Juan Hospital laboratory, of Petitioner's 2nd
quarter 1994 hematology proficiency testing samples, was done
as an “internal quality control measure," his motive is
irrelevant.

6. It is irrelevant that Petitioner's technical consultant
was unaware that his retesting, in the San Juan Hospital
laboratory, of Petitioner's 2nd quarter 1994 hematology
proficiency testing samples was prohibited by law.

7. Based on the dissimilarity between Petitioner's first
white blood cell count results from Petitioner's 1st quarter
1995 hematology proficiency testing samples, and those he had
obtained at the San Juan Hospital laboratory, Petitioner's
technical consultant recalibrated Petitioner's analyzer and
retested Petitioner's proficiency testing samples. HCFA Ex.
2; P. Br. 4, 7; P. R. Br. 5.

8. Petitioner's technical consultant knew he was
recalibrating Petitioner's analyzer and retesting
Petitioner's 1st quarter 1995 hematology proficiency testing
samples, based on the dissimilarity in results between the
first white blood cell counts obtained at Petitioner and
those he had obtained at the San Juan Hospital laboratory.
HCFA Ex. 2; P. Br. 4, 7; P. R. Br. 5. Thus Petitioner's
technical consultant's action was. deliberate, not
inadvertent. Decision at 10 - 16.

9. A laboratory that obtains analysis of its proficiency
testing samples from another laboratory violates 42 U.S.C.

§ 263a(i) (4) regardless of whether the laboratory reports to
the PT agency its own results or the results obtained from
the other laboratory.
8

10. Information gleaned from proficiency testing samples at
the San Juan Hospital caused Petitioner's technical
consultant to realize that Petitioner's analyzer needed
recalibration. Petitioner then recalibrated the analyzer and
retested Petitioner's proficiency testing samples after the
recalibration. P. Br. 4 - 5, 7; P. R. Br. 5; HCFA Ex. 2.

11. Petitioner violated 42 U.S.C. § 263a(i)(4) by
recalibrating its equipment and retesting its proficiency
testing samples based upon the results obtained from the
testing of separate proficiency testing samples at the San
Juan Laboratory, irrespective of whether Petitioner reported
the results or not.

12. It is irrelevant that Petitioner's technical consultant
was unaware that his recalibration of Petitioner's analyzer
and retesting of Petitioner's 1st quarter 1995 hematology
proficiency testing samples, based on the dissimilarity in
results between Petitioner's first white blood cell counts
and those he had obtained at the San Juan Hospital
laboratory, were prohibited by law.

13. A laboratory must not send proficiency testing samples
or portions of samples to another laboratory for any analysis
which it is certified to perform in its own laboratory. 42
C.F.R. § 493.801(b) (4).

14. A referral of proficiency testing samples to another
laboratory for analysis can occur where proficiency testing
samples are physically carried or transferred from one
laboratory to another for retesting. Decision at 19 - 23.

15. A referral of proficiency testing samples can occur
where the proficiency testing samples are not moved from the
laboratory, but are retested or otherwise rechecked based on
information gained from another laboratory. Decision at 19 -
23.

16. Petitioner referred both its 2nd quarter 1994 hematology
proficiency testing samples and its 1st quarter 1995
hematology proficiency testing samples to another laboratory,
in each case the San Juan Hospital laboratory, for analysis.

17. “Intentionally referred" [as in "intentionally referred"
its proficiency testing samples to another laboratory for
analysis] requires not specific intent, but general intent,
that is, an intent to act. No guilty knowledge, no
culpability, no scienter is required. Motive is irrelevant.
It is necessary merely that a person act deliberately, that
is, not inadvertently.
9

18. Petitioner's lack of "deliberate fraud" and lack of
"knowing and willful noncompliance with CLIA conditions,"
are irrelevant.

19. Petitioner's technical consultant's retesting, in the
San Juan Hospital laboratory, of Petitioner's 2nd quarter
1994 hematology proficiency testing samples, as an "internal
quality control measure," constitutes an intentional referral
of Petitioner's proficiency testing samples to another
laboratory for analysis.

20. Petitioner's technical consultant's recalibrating of
Petitioner's analyzer and retesting of Petitioner's 1st
quarter 1995 hematology proficiency testing samples, based on
the dissimilarity in results between Petitioner's first white
blood cell counts and those he had obtained at the San Juan
Hospital laboratory, constitutes an intentional referral of
Petitioner's proficiency testing samples to another
laboratory for analysis.

21. Petitioner, through the action of its technical
consultant, intentionally referred its proficiency testing
samples to another laboratory for analysis during 2nd quarter
1994, in violation of 42 U.S.C. § 263a(i) (4); 42 C.F.R. §
493.801(b)(4) and § 493.1840(b).

22. Petitioner, through the action of its technical
consultant, intentionally referred its proficiency testing
samples to another laboratory for analysis during 1st quarter
1995, in violation of 42 U.S.C. § 263a(i) (4); 42 C.F.R. §
493.801(b) (4) and § 493.1840(b).

23. The CLIA statute and applicable regulations require HCFA
to revoke a laboratory's CLIA certificate for at least one
year if the laboratory "intentionally refers" its proficiency
testing samples to another laboratory for analysis. 42
U.S.C. § 263a(i) (4); 42 C.F.R. § 493.801(b) (4) and §
493.1840(b).

24. Neither I nor HCFA has the discretion in this case to
revoke Petitioner's CLIA certificate for less than the
Mandatory minimum period of one year, or to substitute any
lesser sanction.

25. I affirm HCFA's one-year revocation of Petitioner's CLIA
certificate, with concomitant cancellation of Petitioner's
Medicare payments for laboratory services.
10
Discussion

Two words, "intentionally" and "referred," require careful
analysis in determining whether Petitioner intentionally
referred its proficiency testing samples to another
laboratory for analysis. The meaning of "intentionally"
impacts both the 2nd quarter 1994 PT, and the lst quarter
1995 PT. The meaning of "referred" impacts only the 1st
quarter 1995 PT.

I. Definitions of "Intentionally" under CLIA

[see Statute and Regulations above]

I conclude that "intentionally" is defined differently in
CLIA for civil violations than for criminal violations.

The word "intentionally" is found in both the civil section
of CLIA and the criminal section of CLIA:

civil:
Any laboratory that the Secretary determines
intentionally {emphasis added] its
proficiency testing samples to another laboratory
for analysis... .

42 U.S.C. § 263a(i) (4).

criminal:
Any person who intentionally (emphasis
added] any requirement of this section or any
regulation promulgated thereunder... .

42 U.S.C. § 263a(1).

Although the term "intentionally" is used in both the civil
and criminal sections of CLIA, the term need not be accorded
the same meaning in each of these sections. Upon careful
analysis, I conclude that the term "intentionally refers" as
it appears at 42 U.S.C. § 263a(i)(4) indeed does not have the
same meaning as the term “intentionally violates" which
appears at 42 U.S.C. § 263a(1). To begin with, the phrases
are different in that one contains the word "refers" and one
contains the word "violates." This is discussed more fully
below.

A. arguments
Background above]

Petitioner's arguments
11

Petitioner argues that "intentionally" [as in "intentionally
referred its proficiency testing samples to another
laboratory for analysis") means that a lab intended to report
another lab's PT results as its own. P. Br. 7, 13, 28.
Regarding the 2nd quarter 1994 PT, Petitioner maintains that
the referral was made to the San Juan Hospital laboratory for
internal quality control measures, and Mr. LaGiglia
mistakenly submitted the results obtained in the San Juan
Hospital laboratory to the PT agency as Petitioner's PT
results. Id. at 4, 14. Consequently, Petitioner argues,
HCFA is without authority to revoke Petitioner's CLIA
certificate because Petitioner did not manifest the requisite
intent.

Petitioner urges consistent construction of the term
"intentional" in the civil and criminal contexts, noting the
"draconian" outcome of revocation. Id. at 18 - 28.
Petitioner contends that the term "intentionally" in the
civil context of CLIA should require "the deliberate motive
of deceiving the testing agency by reporting the other labs's
(sic) proficiency testing results as its own." P. Br. 18.
Petitioner adds that "intentional" must be construed so that
criminal penalties cannot be meted out upon a mere showing of
“deliberate taking of action," without consideration of
motive. Id. at 17 - 18.

Petitioner argues further that, although it may have violated
some CLIA requirements, it did not do so knowingly and
willfully. The regulation at 42 C.F.R. § 493.2 defines
"intentional violation" as "knowing and willful noncompliance
with any CLIA condition." Petitioner contends that HCFA
accordingly must establish that Petitioner's violation was
knowing and willful, before HCFA can revoke Petitioner's CLIA
certificate.

HCFA's arguments

HCFA urges consideration of the definition of "intentionally"
{as in "intentionally referred its proficiency testing
samples to another laboratory for analysis") found in Long
Medical Laboratory _v. HCFA, DAB CR334 (1994), at 6. HCFA Br.
8 - 9. In Long, Administrative Law Judge Steven Kessel
determined that "intentionally" should be given its common
and ordinary meaning. Applying a dictionary definition of
that term, Judge Kessel concluded that "when one acts
intentionally, he or she acts deliberately," regardless of
motivation. HCFA Br. 8 - 9.

To Petitioner's stated objective of "quality control" as the
reason for referring its proficiency testing samples to the
San Juan Hospital laboratory, HCFA responds as follows:
12

regulations as written. I cannot disregard the
unambiguous limitations imposed by the regulations. I
adjudicate these cases under a delegation from the
Secretary of Health and Human Services. In this
capacity, I am required to follow all substantive rules
and regulations duly promulgated by the Secretary. See
Dyer_v. Secretary_of Health and Human Services, 889 F.2d
682, 685 (6th Cir. 1989).

There is no regulation which supports Petitioner's legal
arguments. The regulations I have considered are
dispositive on the issue of whether Petitioner may
challenge in this forum the merits of HCFA's decision to
ban nurse aide training and testing by Petitioner. For
example, the language of the regulation codified at 42
C.F.R. § 498.3(d)(1) does not leave me with any
discretion to grant Petitioner the hearing it requests.
The critical fact is that the Secretary of Health and
Human Services has declined to define the prohibition
against nurse aide training and competency evaluations as
a remedy or enforcement action subject to a hearing in
this forum. 42 C.F.R. §§ 498.3(c) (11), 488.406; FFCL 41,
43, 44, 45. Since HCFA has rescinded the two enforcement
actions imposed under 42 C.F.R. § 88.406, there is no
determination by HCFA subject to the hearing rights
specified in 42 C.F.R. Part 498. FFCL 40, 41, 45.
Therefore, Petitioner also cannot challenge the survey
findings which resulted in the ban on nurse aide training
and testing, and which resulted in HCFA's earlier (but
now rescinded) determination to impose two of the
enforcement actions specified in 42 C.F.R. § 488.406.
FFCL 46 - 48.

Petitioner complains that, without an on-the-merits
hearing on the survey findings, Petitioner is at risk for
suffering future harm of greater magnitude should HCFA
later find that Petitioner has provided substandard
quality of care in a total of three consecutive standard
surveys. However, Petitioner herein has other hearing
requests pending which challenge the substandard quality
of care findings from a later survey, a survey which
resulted in HCFA imposing a civil monetary penalty and
other appealable remedies against Petitioner. FFCL 36,
37. Also pending before me for hearing is another case
filed by Petitioner (DAB Docket No. C-96-273), wherein
Petitioner challenges, inter alia, the deficiencies found
during an "abbreviated standard survey" conducted on
February 12, 1996 and HCFA's imposition of a remedy
specified in 42 C.F.R. § 488.406. If Petitioner prevails
in its other action (DAB Docket No. C-96-350), there
would be no findings of substandard quality of care in
consecutive standard surveys; in such an event,
Petitioner would not need to fear sanctions resulting
from three consecutive surveys finding substandard
13

The Committee's investigation focused particularly on
proficiency testing because it is considered one of
(the] best measures of laboratory performance. It is
arguably the most important measure, since it reviews
actual test results rather than merely gauging the
potential for good results...

Proficiency testing is a method of externally validating
the level of a laboratory's performance. Proficiency
testing is not currently conducted by HHS, but is
conducted by private agencies. . . . The standard
testing methodology currently in use involves sample
test specimens being sent by mail to a laboratory by the
proficiency testing agency. The laboratory then
analyzes the samples and returns the results of the test
to the proficiency testing organization. The
proficiency testing organization typically calculates
the mean of the test results, determines an acceptable
range variation based on standard deviations from the
mean, and reports the results to the lab.

The major problems identified by the Committee were lax
Federal oversight and direction, lack of proficiency
testing for many analytes, inconsistent criteria for
acceptable laboratory performance, and improprieties by
laboratories in handling specimen samples.

A significant deficiency in the current proficiency
testing regime is its inability to-assure that
proficiency testing samples are treated like patient
specimens. Samples are mailed to laboratories, and
although proficiency testing organizations recommend
that tests be treated in the same manner as patient
samples, there was evidence that laboratories retest
samples repeatedly to ensure satisfactory results and
send proficiency testing samples out to other
laboratories for analysis. The only way to guarantee
that samples are treated by the same personnel, at the
same speed, using the same equipment as patient
specimens is though [sic] blind or on-site proficiency
testing. The committee learned, however, that such
testing can be quite expensive and may have to be used
with discretion to assure proper processing of
specimens.

H.R. No. 899, reprinted in 1988 U.S.C.C.A.N. at 3828, 3836,
3837.

Thus, Congress, in enacting CLIA, was concerned about, among
other things, laboratories that were sending their
proficiency testing samples to other laboratories for
analysis or retesting to ensure a satisfactory result. It is
14

within this context that Congress authored the prohibition on
intentional referrals of proficiency testing, at 42 U.S.C.
§ 263a(i) (4).

Cc. Definition of "intentionally," as_ in "intentionally
refers"

"Intentionally" is not defined in the CLIA statute, but some
assistance is found in the regulations. "Intentional
violation" is defined in the regulations as "knowing and
willful noncompliance with any CLIA condition." 42 C.F.R. §
493.2 ("Definitions").

The phrase "intentional violation" does not appear elsewhere
in the pertinent regulations, other than in the definitions
section, as just quoted, and as follows:

Section 353 also [p]rovides for imprisonment or fine for
any person convicted of intentional violation of CLIA
requirements.

42 C.F.R. § 493.1800(a) (3) (i).

The phrase "intentionally violating" appears in the pertinent
regulations, also solely in connection with criminal
sanctions:

Criminal sanctions. Under section 353(1) of the PHS
(Public Health Service] Act, an individual who is
convicted of intentionally violating any CLIA
requirement may be imprisoned or fined.

42 C.F.R. § 493.1806(e).

After careful study of the pertinent portions of the statute
and the regulations, I conclude that "intentional violation"
is defined by the regulations for the sole purpose of
clarifying the phrase "intentionally violates," which is
found in the CLIA statute only in the criminal section [42
U.S.C. §263a(1)]. The "knowing and willful" requirement
provided by the regulation is consistent with the element of
criminal offenses known as "scienter," "culpability," or
"guilty knowledge."

By providing a definition for "intentional violation", the
authors of the regulations have explicitly provided guidance
on how to interpret 42 C.F.R. § 493.1800(a)(3)(i) and §
493.1806(e). There is little doubt that, with respect to the
imposition of criminal sanctions, in determining whether
there was an intentional violation, the legal standard of
"knowing and willful" is to be applied.
15

Thus, I agree with Petitioner to the extent that criminal
penalties under CLIA cannot be meted out without a showing of
"knowing and willful noncompliance" with a CLIA condition. I
disagree with Petitioner's argument, however, that revocation
is such a severe penalty that a similar standard regarding
intent should apply to revocation as applies to criminal
penalties.

Criminal convictions, particularly for persons who work in
health care, trigger extremely serious consequences. It is
reasonable to require proof of specific intent before
subjecting a person to criminal penalties under CLIA. CLIA
has clearly delineated two distinct types of penalties -- the
first, directed at a laboratory and involving civil sanctions
(regarding the laboratory's CLIA certificate, civil money
penalties, costs and the like); -- and the second, directed
at a person and involving criminal penalties (imprisonment or
a fine or both). [See 42 C.F.R.- § 493.1806 for available
sanctions. ]

Under CLIA, a laboratory is subject to inspection and a
variety of civil penalties for failing to comply with CLIA
standards. 42 U.S.C. §263a(g), (h), (i). ("Principal
sanctions," such as suspension, revocation, and limitation of
the laboratory's CLIA certificate, are provided by 42 U.S.C.
§263a(i). "Intermediate" or "alternative sanctions," such as
directed plans of correction, civil money penalties, and
onsite monitoring costs, are provided by 42 U.S.C. §263a(h).]

In sharp contrast are the CLIA penalties that are criminal in
nature. 42 U.S.C. § 263a(1). The potential penalties
include imprisonment for up to one year and a fine or both.
Even more serious, a repeat offender can be imprisoned for up
to three years and fined or both.

The regulations go to the effort of defining "intentional
violation" to ensure that sufficient scienter is proved
before a person can be convicted of a criminal violation
under CLIA. The fact that "intentional violation" is
specifically defined in the regulations [42 C.F.R. § 493.2]
suggests that the definition is different from its common and
ordinary meaning, and in fact, it is.

Nowhere do the regulations define the term "intentionally
referred," which is contained in the regulations at 42 C.F.R.
§ 493.801(b) (4) and § 493.1840(b). "Intentionally refers" is
found in the statute at 42 U.S.C. § 263a(i)(4). Neither
Congress nor the Secretary chose to define or modify the word
"intentionally" in the context of "intentionally referred its
proficiency testing samples to another laboratory for
analysis." Where "intentionally" is not specifically defined
16

in the context of CLIA civil sanctions, one can infer that it
should be given its common and ordinary meaning.

This conclusion is in accordance with that of Administrative
Law Judge Steven Kessel in the case of Long Medical
Laboratory v. HCFA, DAB CR334 (1994). Although in Long
Petitioner admitted that it had intentionally referred
proficiency testing samples for testing, Judge Kessel
nonetheless determined that the word "intentionally" should
be given its common and ordinary meaning. As stated in Long,
"intention" is a determination to act in a certain way.
Long, at 6 (citing Webster's New Collegiate Dictionary, 1975
ed., at 601). When one acts "intentionally," he or she acts
deliberately, regardless of motivation. Long, at 6 - 9.
Accordingly, I find that "intentionally referred" [as in
"intentionally referred" its proficiency testing samples to
another laboratory for analysis) requires not specific
intent, but general intent, that is, an intent to act. No
guilty knowledge, no culpability, no scienter is required.
Motive is irrelevant. It is necessary merely that a person
act deliberately, that is, not inadvertently.

In current practice, where proficiency testing samples are
clearly marked, enabling the technician receiving them to
know they are test materials, not patients' specimens, it is
difficult to conceive of an inadvertent referral. If
proficiency testing samples are referred to another
laboratory for analysis, with the knowledge that they were
proficiency testing samples, the referral can be expected to
be intentional, that is, deliberate, not inadvertent.®

D. Further consideration of Petitioner's arguments
regarding definition of "intentionally," as in
“intentionally refers"

In further considering Petitioner's position regarding the
definition of "intentionally," as in "intentionally refers,"
I begin with Petitioner's philosophical arguments.
Petitioner asks for punishment to fit the "crime," stating
that revocation and its consequences are "wildly
disproportionate" penalties in relation to Petitioner's
conduct, where there was no intent to deceive, no motive to
report falsely, no bad faith. P. R. Br. 1 - 4, 7 - 10, 12.

6 The inclusion by Congress of the word
"intentionally" in the civil context may well be more
significant in the case of "blind" proficiency testing,
in which the laboratory technicians cannot tell the test
samples from patients' specimens. ([Patients' specimens
of course may be referred to other laboratories. ]
17

"While Blanding [Petitioner] may have committed certain CLIA
violations, it was not attempting to defraud through a
pattern of improper referrals or seeking to conceal a
substandard facility by using another lab to perform its PT."
Id. at 9.

Petitioner shows that Congress provided a wide range of civil
sanctions, arguing that less culpable noncompliance should be
sanctioned less severely. Petitioner points out that
Congress, in drafting CLIA, was disturbed by the lack of a
flexible response to poor proficiency testing. P. Br. 10.
Petitioner states also that Congress pointed to the need for
lesser sanctions, including civil monetary penalties and
corrective action plans, where a laboratory has either made a
good faith effort to comply with the law or where the health
of patients is not in immediate danger. Petitioner contends
that, by imposing a one year revocation of its CLIA
certificate, HCFA is applying the most severe sanction
possible.’ Petitioner believes that, while it has made good
faith efforts to correct the problems with its testing, it is
being unduly penalized by HCFA's adherence to a rigid
enforcement method which is contrary to the intent of
Congress.

It is true that the alternative sanctions Congress provided,
the "intermediate sanctions," may be applied in countless
situations, whether or not those situations involve cheating
in proficiency testing. Even the principal sanctions of
suspension or limitation of a laboratory's CLIA certificate
may be less severe than a one-year minimum mandatory
revocation.

For example, failing to obtain satisfactory performance in
proficiency testing, that is, having unacceptable error
levels, may trigger a sanction less severe [or more severe]
than a one-year revocation. Failing to test proficiency
samples the same way a laboratory tests patients' specimens
(42 C.F.R. §§ 493.801, 493.801(b)] may be penalized by a
sanction less severe [or more severe] than a one-year
revocation [42 C.F.R. §§ 493.1812, 493.1814]. Engaging in
inter-laboratory communications pertaining to the results of
proficiency testing sample(s) before the date the laboratory
must report the results of its proficiency testing [42 C.F.R.
§ 493.801(b) (3)] may be penalized by a sanction less severe
{or more severe] than a one-year revocation [42 C.F.R. §§
493.1812, 493.1814]. In each of these situations, HCFA has
discretion to impose a sanction less severe or more severe
than a one-year revocation.

7 HCFA has imposed the minimum sanction specified
by 42 U.S.C. § 263a(i) (4).
18

But where intentional referral of a laboratory's proficiency
testing samples to another laboratory for analysis has
occurred, there is no possibility of a less severe sanction
than a one-year minimum mandatory revocation. The statute
itself specifies the sanction:

Any laboratory that the Secretary determines
intentionally refers its proficiency testing samples to
another laboratory for analysis shall have its
certificate revoked for at least one year... .

42 U.S.C. § 263a(i) (4).

Congress enacted an especially strong prohibition against
intentionally referring proficiency testing samples to
another laboratory for analysis, by requiring mandatory
revocation for at least one year as the sanction. . Clearly,
Congress wanted the practice to stop.

Petitioner argues that, in order for it to have committed an
“intentional referral" within the meaning of the statute and
the regulations, Petitioner must have referred its tests to

another laboratory with the intent of reporting such results
as its own. P. Br. 7, 13, 28.

Petitioner's construction is unreasonable. As HCFA points
out, Petitioner's interpretation of 42 U.S.C. § 263a(i) (4)
would make it almost impossible for HCFA to revoke a CLIA
certificate pursuant to that provision, because HCFA would be
required to prove a laboratory's “intent to submit another
lab's PT results as its own." HCFA R. Br. 9.

HCFA points out also that Petitioner's interpretation of 42
U.S.C. § 263a(i)(4) "would make it acceptable for a
laboratory to refer its proficiency testing to another
laboratory for analysis as long as it did not intentionally
report the second laboratory's results as its own. The
effect of such an interpretation would be to endorse cheating
on proficiency testing." HCFA R. Br. 3. “Indeed, Congress
did not require false reporting because it anticipated that
laboratories could simply retest their proficiency testing
samples to improve their test scores after receiving the
analysis from a second laboratory." Jd. at 4.

Petitioner's insistence that referral be with the "intent to
submit another lab's PT results as its own," is far too
narrow a view of what constitutes an intentional referral.
The statute requires revocation of a CLIA certificate where a
laboratory intentionally refers its proficiency testing to
another laboratory for analysis. 42 U.S.C. § 263a(i)(4). 42
C.F.R. § 493.801(b) (4) and § 493.1840(b). The statute does
19

not require also that a laboratory intentionally report the
second laboratory's results as its own. HCFA Br. 10.

HCFA need only establish a general intent to act, and not, as
Petitioner suggests, specific intent to report incorrect or
improper test results. It is highly improbable that, within
the framework of civil penalties against an entity, where no
loss of personal liberty is involved, Congress would require
specific intent in order to establish a CLIA violation under
the statute's civil penalty provisions. Here, a laboratory
is subject to civil administrative sanctions for failure to
comply with statutory requirements. (Even Petitioner
concedes that criminal sanctions traditionally require proof
of a greater degree of scienter and culpability on the part
of the defendant. P. Br. 17.)

Regardless of motivation, Petitioner acted with the requisite
general intent, that is, the intent to act, to trigger the
penalty provisions of CLIA. Petitioner acted deliberately,
that is, not inadvertently, in obtaining test results
elsewhere. It is cheating to look at another's answer on a
test, even if merely to confirm one's own answer. Anyone
looking at answers different from his own would likely
compare and analyze them before forming any intent about what
to do with the other answers.

In summary, two definitions of "intentionally" [as in
"intentionally referred its proficiency testing samples to
another laboratory for analysis") proposed by Petitioner must
be rejected:

The first definition that must be rejected is "knowing
and willful noncompliance," because that phrase is
applicable in CLIA only to criminal sanctions.

The second definition that must be rejected is "with the

intent to submit another lab's proficiency testing
results as its own."

I find that "intentionally" as found in the civil section of
CLIA means with general intent, regardless of motivation.

II. initi " a"
(see Factua] Background above]

As previously mentioned, the meaning of "referred" impacts
only Petitioner's 1st quarter 1995 PT.

(With regard to the 2nd quarter 1994 PT, Petitioner
acknowledges that Petitioner's 2nd quarter 1994 hematology PT
samples were physically carried from Petitioner to the San
20

Juan Hospital laboratory, where they were retested, as an
“internal quality control measure." Thus, Petitioner
acknowledges that Petitioner's 2nd quarter 1994 PT samples
were "referred" to another laboratory for testing. ]

A. Parties' arguments
Petitioner's arguments

Petitioner argues that it did not physically send its 1st
quarter 1995 PT samples to another laboratory for analysis --
these samples never left Petitioner-- and there consequently
was no referral, and no violation sufficient to warrant
revocation of Petitioner's CLIA certificate. P. Br. 7 - 8.

Petitioner argues further that regulatory language supports
its position [P. Br. 7 - 8]:

The laboratory must not send PT samples or portions of
samples to another laboratory for any analysis which it
is certified to perform in its own laboratory.

42 C.F.R. § 493.801(b) (4).
HCFA's arguments

HCFA contends that Petitioner is taking too narrow a view of
the word referral, and ignoring the context in which the word
is used within the CLIA statute and regulations. First, HCFA
states that Petitioner's argument regarding whether or not it
referred the lst quarter 1995 PT samples is irrelevant when
it is undisputed that Petitioner referred the 2nd quarter
1994 PT samples.

Second, HCFA argues that the facts regarding Petitioner's
handling of the 1st quarter 1995 PT samples constitute a
referral because the laboratory technician 1) tested
Petitioner's proficiency testing samples at Petitioner; 2)
compared the results to results he had obtained on PT samples
at the San Juan Hospital laboratory and realized the results
he had obtained on Petitioner's analyzer were erroneous; and
3) based on his discovery, recalibrated Petitioner's
analyzer; and 4) retested the samples at Petitioner on the
recalibrated analyzer and reported the results.

B. Definition of "referred"

HCFA's position is that a referral can occur without the
proficiency testing samples ever being physically sent to
another laboratory for analysis. In other words, Petitioner
did not have to move or transfer the samples physically from
Petitioner to another laboratory in order to commit a
21

"referral" to another laboratory for analysis, within the
meaning of the CLIA statute and regulations.

Petitioner concedes that Petitioner recalibrated its testing
equipment and retested the PT samples, as a result of
information the technician obtained from his testing of
samples that were sent to the San Juan Hospital laboratory
for proficiency testing. P. Br. 4, 7; P. R. Br. 5.

The word “refer" is defined by the Random House Colleg
Dictionary, revised ed. 1980, at 1108, as "to direct the
attention or thoughts of." The second definition is "to
direct to a person, place, etc., for information or anything
required."

Neither of these definitions would require Petitioner
physically to have sent the PT samples to the San Juan
Hospital laboratory (or to any other laboratory) for
analysis. Under either of these definitions, Petitioner's
recalibration of the equipment and retesting of the PT
samples at Petitioner, based on information, results, or
testing at another laboratory, suffices.

Were I to take Petitioner's argument to its logical
conclusion, it would render the entire concept of proficiency
testing meaningless. Under the scenario offered by
Petitioner, a laboratory, from information it received from
another laboratory, would be able to discover that its
equipment had to be recalibrated, recalibrate its testing
equipment, and retest the PT testing samples to enable it to
pass the proficiency test.

A cardinal rule of statutory construction is to interpret the
statute in such a way that no part is rendered meaningless.
Petitioner's interpretation of the word "referral" as not
including any proficiency testing sample that is not
physically removed from a laboratory for retesting would do
just that, that is, render meaningless the CLIA statutory
provisions prohibiting referrals.

Also, under Petitioner's definition, a referral would not
occur in an instance where a technician brought equipment to
a lab in order to retest a PT sample that had already been
tested on the laboratory's own equipment. Yet, this would be
a referral, irrespective of whether the PT sample ever left
the lab. The PT sample would be retested, and the results
would change or be reaffirmed based on information discovered
in the retesting.

In handling the 1st quarter 1995 PT samples, Petitioner's
technical consultant knew something was wrong when he did not
get similar results from Petitioner's and the San Juan
22

Hospital laboratory's proficiency tests. He inferred from
the discrepancy that something was wrong with Petitioner's
analyzer. He then recalibrated Petitioner's analyzer and re-
performed the proficiency testing, as a result of the
information he had obtained in the testing of PT samples at
the San Juan Hospital laboratory.

I find that, for a laboratory to have referred proficiency
testing samples to another laboratory for analysis, it need
not physically take or transfer its proficiency testing
samples to another laboratory. The facts involving
Petitioner's 1st quarter 1995 PT samples, where Petitioner,
in effect, received a second opinion from another laboratory
with regard to Petitioner's PT samples, are sufficient for me
to find that a referral of Petitioner's proficiency testing
samples occurred, within the meaning of the CLIA statute and
regulations. 42 U.S.C. § 263a(i) (4); 42 C.F.R. §
493.801(b) (4) and § 493.1840(b). Furthermore, when the
regulation cited by Petitioner is read as a whole, the
wording "(t)he laboratory must not send PT samples or
portions of samples to another laboratory ...." [42
C.F.R. § 493.801(b) (4)}] does not eliminate from consideration
the other ways in which referral may be accomplished.

To use the terms of the Dictionary definition, Petitioner
"directed" the samples "for information or anything
required," to another laboratory for analysis. By retesting
the samples based on information gleaned from the proficiency
testing at the San Juan Hospital laboratory, Petitioner
referred the samples. Thus, I find that Petitioner referred
its lst quarter 1995 PT samples to another laboratory for
analysis, despite the fact that these samples were not
removed from Petitioner.

III. HCFA Required to Revoke Petitioner's CLIA
Certificate for a One-Year Period

Petitioner acknowledges that its handling of CLIA samples was
not in accordance with CLIA standards. P. Br. 6. Petitioner
indicates that it has been diligent in its efforts to correct
the problems and that, in any event, the deficiencies
regarding its handling of PT samples do not warrant the
revocation of its CLIA certificate for one year. According
to Petitioner, Congress intended for a laboratory certificate
to be revoked only in instances of the most serious
misconduct. P. Br. 9.

The CLIA statute and applicable regulations require HCFA to
revoke a laboratory's CLIA certificate for at least one year
if the laboratory "intentionally refers" its proficiency
testing samples to another laboratory for analysis. 42
23

U.S.C. § 263a(i)(4); 42 C.F.R. § 493.801(b) (4) and 42 C.F.R.
§ 493.1840(b).

Neither I nor HCFA has the discretion in this case to revoke
Petitioner's CLIA certificate for less than the mandatory
minimum period of one year, or to substitute any lesser
sanction.

Conclusion
Petitioner intentionally referred its proficiency testing
samples to another laboratory for analysis during 2nd quarter
1994 and 1st quarter 1995. Accordingly, Petitioner's CLIA
certificate must be revoked for a one-year minimum mandatory

period, with concomitant cancellation of Petitioner's
Medicare payments for laboratory services.

/s/

Jill S. Clifton

Administrative Law Judge
